DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it is replete with embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
For example, at least paragraphs [0048], [0095], [0115], [0123], [0137], [0174], [0177], [0215], [0226], and [0231] of the Applicant’s published specification contains hyperlinks to various websites.  Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is missing punctuation at the end of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-19, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laflamme (US 2020/0410741 A1) (henceforth, “Laflamme”).
Regarding claims 1 and 22, Laflamme teaches a method and non-transitory computer readable medium for producing a graphical environment for a computer game played by at least one player, the method comprising:
retrieving a player position relative to a basemap (e.g., the environment conditions may include the positioning and posing of characters in the environment, including a data map in Para. 36), the basemap being a reduced resolution representation of the graphical environment (e.g., rendering a low-resolution data map in Para. 36);
identifying a subset of the basemap that is proximate to the player position relative to the basemap (e.g., data maps generated during operation 204 and adds them to a memory in Para. 33, wherein the environment conditions may include the positioning and posing of characters in the environment in Para. 36);
increasing resolution of the subset of the basemap using a previously trained machine learning agent to produce an enhanced basemap, the enhanced basemap being an enhanced resolution representation of the graphical environment (e.g., the neural network lossy rendering module 116 uses a rendering engine (e.g., that includes a rendering pipeline) to render a high-resolution data map in Para. 36 and the neural network lossy rendering module 116 receives the low-resolution signal and processes the signal to generate a high-resolution output in Para. 38); and
rendering the enhanced basemap to produce at least a portion of the graphical environment for the computer game (e.g., operation 222, the neural network lossy rendering module 116 uses a rendering engine (e.g., that includes a rendering pipeline) to render a high-resolution data map in Para. 36 and Para. 39).
Regarding claim 9, Laflamme teaches the previously trained machine learning agent was trained using a training dataset that is generated procedurally following a set of artist-defined rules (Para. 25, Para. 27, and Para. 34).
Regarding claim 10, Laflamme teaches the training dataset includes a plurality of automatically generated maps (e.g., receiving 3D environment and create plurality of pairs of data maps in Para. 31 and Para. 32).
Regarding claim 11, Laflamme teaches the training allows specific features of the generated maps to be automatically learned (Para. 34).
Regarding claim 12, Laflamme teaches the set of artist-defined rules include rules for procedural landscape generation and population model (e.g., game objects in Para. 20, Para. 36).
Regarding claim 13, Laflamme teaches the basemap pertain to a terrain for the graphical environment, and wherein the training dataset includes training maps storing information on ground elevation and on what covers the ground (Para. 20 and Para. 36).
Regarding claim 14, Laflamme teaches at least one of the training maps includes data on location of streams and water bodies within the terrain (Para. 20 and Para. 49-50).
Regarding claim 15, Laflamme teaches at least one of the training maps includes data concerning how different textures are combined (Para. 17, 21, and 31).
Regarding claim 16, Laflamme teaches at least one of the training maps includes data concerning distribution of coniferous and deciduous trees (Para. 20 and Para. 32).
Regarding claim 17, Laflamme teaches the training dataset is custom for a specific terrain (Para. 20 and Para. 49-50).
Regarding claim 18, Laflamme teaches the previously trained machine learning agent is based on Super Resolution GAN (Para. 34).
Regarding claim 19, Laflamme teaches wherein the previously trained machine learning agent was trained using a training dataset, and wherein the training of the previously trained machine learning agent includes: receiving elevation data, ground coverage masks, and resolution information that are applicable to a map region; and outputting an increased-resolution version of the map region characterized by elevation data and masks (Para. Para. 17, 20, 21, and 31-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laflamme in view of Dong et al. (US 9751005 B1) (henceforth, “Dong”).
Regarding claim 2, Laflamme fails to explicitly disclose partitioning the basemap into a plurality of distinct regions, and wherein the subset of the basemap includes one or more of the plurality of distinct regions but less than half of the plurality of distinct regions.
However, in a related disclosure, Dong teaches a system and method for facilitating navigation of a map in an online game (see abstract).  More particularly, Dong teaches examples such map features may include, but not limited to regions (Col. 2 Lines 4-26) and in response to the navigational inputs provided by the users, those systems typically incrementally move the views of the maps by "scrolling" some portions of the maps out of the displays and some other portions of the maps into the displays in accordance with the navigation inputs (Col. 1 Lines 13-30).  Dong states that “in the second navigation mode, such navigation of the map may not cause portions of the map between the first location and the second location to be moved into the field of the view continuously in a "scrolling manner", but rather "jump" the field of view of the map from the present field of view to a new field of view instantly or near-instantly” and “[t]his may enhance usability of the online game as a user may navigate to a new location on the map quickly without having the portions of the map between the present location in the present field of view and the new location presented on client computing platform” (Col. 11 Line 45 to Col. 12 Line 4).  As such, it would have been obvious to one of ordinary 
Regarding claim 3, Laflamme as modified by Dong teaches each of the plurality of distinct regions includes at least one tile (Col. 8 Lines 1-10).
Regarding claim 4, Laflamme as modified by Dong teaches the increasing resolution of the subset of the basemap operates to increase resolution on a tile-by-tile basis depending on whether the position of the given tile is less than a separation distance from the player position (Col. 8 Lines 1-10).
Regarding claim 5, Laflamme as modified by Dong teaches the increasing resolution of the subset of the basemap operates to increase resolution for a given one of the tiles to a resolution level that is dependent on a separation distance from the position of the given tile to the player position (Col. 8 Lines 1-10).
Regarding claim 6, Laflamme as modified by Dong teaches the increasing resolution of the subset of the basemap operates to increase resolution to multiple levels of increasing resolution, dependent on a distance between the player position and a tile position of the corresponding tile (Col. 8 Lines 1-10).
Regarding claim 7, Laflamme as modified by Dong teaches the increasing resolution of the subset of the basemap operates to increase resolution of a first portion of the subset of the basemap to a first increased resolution, and to increase resolution of a second portion of the subset of the basemap to a second increased resolution (Col. 8 Lines 1-10).
Regarding claim 8, Laflamme as modified by Dong teaches wherein the basemap has a base resolution (e.g., high-res data map in Para. 36), and wherein the increasing resolution of the subset of the basemap operates to increase resolution of a first portion of the subset of the basemap to a first increased resolution, and to increase resolution of a second portion of the subset of the basemap to a second increased resolution (Col. 8 Lines 1-10).
Regarding claim 20, Laflamme as modified by Dong teaches partitioning the basemap into tiles, the partitioning being performed prior to the identifying the subset of the basemap. and the subset of the basemap including a plurality of tiles (Col. 8 Lines 1-10).
Regarding claim 21, Laflamme as modified by Dong teaches the partitioning includes quadtree partitioning (e.g., grid squares, such as tiles in Col. 8 Lines 1-10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715